Citation Nr: 0625322	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1959 to January 1964 .  
The veteran died in May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that all claims for DIC under the provisions 
of 38 U.S.C.A. § 1318 were previously the subject of a 
temporary stay.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C.  §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  There is no indication 
the appellant is seeking to reopen a previously denied claim; 
therefore, the Board finds the stay is lifted in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's death due to hepatic/respiratory failure as 
a consequence of metastatic colon cancer is not shown to have 
been related to anxiety reaction, the veteran's only service-
connected disability.

3.  A total service-connected disability rating was not in 
affect at the time of the veteran's death nor is there any 
indication that the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2005).

2.  The criteria for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in May 2002.  She was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her claims 
by correspondence dated in May 2002 and April 2003.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Here, the notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  The available medical 
evidence is sufficient for adequate determinations.  Further 
attempts to obtain additional evidence would be futile.  
Because of the decision in this case, any failure of VA to 
notify the veteran of the duty to notify and duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with these claims would not 
cause any prejudice to the appellant. 

Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service after January 1, 
1947, and certain chronic diseases, including malignant 
tumors and type II diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the evidence of record shows the veteran died 
in May 2000 with an immediate cause of death due to 
hepatic/respiratory failure as a consequence of metastatic 
colon cancer of approximately nine months duration.  Terminal 
hospital records note final diagnoses of metastatic colon 
cancer with liver metastases and generalized hepatic failure, 
bilateral pneumonia, respiratory failure, and renal failure.  

In statements submitted in support of her claim the appellant 
asserted the veteran's diabetes mellitus was incurred as a 
result of his exposure to herbicides during active service in 
the Republic of Vietnam.  She also claimed he had developed 
additional disabilities, including coronary artery disease 
and hypertension, as a result of his diabetes mellitus which 
contributed substantially to his cause of death.  Private 
medical records show that laboratory findings in October 1964 
revealed fasting sugar of 82 mgs and that in August 1987 the 
veteran reported he had diabetes which was controlled by 
diet.  In an August 2002 statement Dr. K.R. noted the veteran 
had been under his care for diabetes mellitus, hypertension, 
coronary artery disease, and obesity since 1991 and that he 
believed there was an indirect link between the veteran's 
colon cancer and death and his diabetes.  It was noted that 
the veteran was a poorly-controlled, obese, noncompliant 
diabetic which led to mild depression and a later diagnosis 
of colon cancer than could have been possible.

VA records show that at the time of the veteran's death 
service connection had been established for anxiety reaction 
and that a 30 percent disability rating had been continued in 
an April 2000 rating decision.  A March 2000 VA psychiatric 
examination noted Axis I diagnoses of generalized anxiety 
disorder (primary) and depressive disorder, not otherwise 
specified, related to a cancer diagnosis.  The examiner 
stated the veteran's current level of personal and social 
adjustment was mildly to moderately impaired secondary to his 
chronic anxiety and more recent onset of depression related 
to his cancer.  In summary, it was noted there was a mild 
increase in the veteran's service-connected anxiety disorder, 
as would be expected, as an affect of some carry over from 
his cancer diagnosis.

As an initial matter, although the appellant stated the 
veteran claimed he had been in Vietnam during active service 
and a March 2000 VA examination report shows he claimed he 
had served as a sniper in Vietnam with a high security 
clearance which the government would not acknowledge, the 
Board finds the probative evidence of record shows the 
veteran had no service in the Republic of Vietnam.  The 
service department evidence of record in this case includes a 
DD 214 indicating two months and six days of foreign and/or 
sea service and service personnel records documenting service 
aboard ship to Puerto Rico and the Caribbean Sea.  There are 
no awards or other indications of any service in Vietnam.  
Records show the veteran served primarily in South Carolina 
with no indications of any advanced combat training.  In an 
April 2003 report the service department, in essence, 
certified that there was no evidence the veteran had any 
service in the Republic of Vietnam.  

Generally, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  In the 
absence of evidence demonstrating the veteran served in 
Vietnam, the Board finds a presumption of service connection 
for type II diabetes mellitus as a result of herbicide 
exposure is not warranted.  There is also no evidence of 
diabetes mellitus or colon cancer either during active 
service or within any applicable presumptive period.  The 
earliest documented date of any evidence of diabetes was in 
August 1987 and the veteran's death certificate indicates the 
approximate interval between the onset of colon cancer and 
death was nine months.  

Although the veteran's private physician stated there was an 
indirect link between the cause of death and a later than 
possible diagnosis of colon cancer, it was noted this was 
believed to be due to mild depression that he developed as a 
result of his nonservice-connected diabetes mellitus.  There 
is no evidence indicating the veteran's service-connected 
anxiety reaction contributed substantially or materially to 
his death.  Therefore, the Board finds entitlement to service 
connection for the cause of the veteran's death must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

1318 Claim

VA law also provides that if a veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service-connected.  A deceased veteran for purposes of this 
provision is a veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in May 2002, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death service connection had been established for 
anxiety reaction and that a 30 percent disability rating had 
been continued in an April 2000 rating decision.  Service 
connection had been denied for hypertensive heart disease in 
an unappealed September 1992 rating decision.  The appellant 
does not assert nor is there any indication that the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision.  Therefore, entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 must be 
denied.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


